Citation Nr: 1814800	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than April 29, 2014 for the award of a 100 percent disability rating for bilateral hearing loss, to include on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2015 claim, the Veteran expressed disagreement with the effective date assigned for a 100 percent disability rating for bilateral hearing loss in the June 2014 rating decision.  However, as discussed below, under the current regulations, this communication cannot constitute a valid notice of disagreement (NOD) with respect to the effective date claim.  See 38 C.F.R. § 20.201 (2017).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in December 2017.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A June 2014 rating decision awarded a 40 percent disability rating for bilateral hearing loss, effective December 21, 2009 and a 100 percent disability rating for bilateral hearing loss, effective April 29, 2014; a notice of this decision was provided in December 2014, in which the RO informed the Veteran that if he disagreed with the decision, he must submit a standard VA form.  No NOD on the standard VA form was received within a year of the December 2014 notice and the June 2014 rating decision is final.  

2.  The Veteran raised the issue of an effective date earlier than April 29, 2014 for the assignment of a 100 percent disability rating for bilateral hearing loss in a February 2016 NOD provided on a VA standard form; as this issue was raised over a year after the December 2014 notice, it is a freestanding claim for an earlier effective date.  

3.  The Veteran has not demonstrated that the applicable statutory and regulatory provisions existing at the time of the June 2014 rating decision, which awarded a 100 percent disability rating for bilateral hearing loss, effective April 29, 2014, were incorrectly applied, such that an undebatable error was committed which, had it not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The Veteran's freestanding claim seeking an effective date earlier than April 29, 2014, for the assignment of a 100 percent disability rating for bilateral hearing loss lacks legal merit.  38 U.S.C. § 5110 (a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for revision or reversal of the June 2, 2014 rating decision which assigned an effective date of April 29, 2014 for the award of a 100 percent disability rating for bilateral hearing loss, on the basis of CUE have not been met. 38 U.S.C. §§ 5107 , 5110, 7105, 7111 (2012); 38 C.F.R. §§ 3.104 , 3.105(a), 20.100, 20.1400, 20.1402, 20.1403 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Although the Veteran was not provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA), he filed a VA-Form 21-526EZ, Fully Developed Claim in April 2015 and, in effect, waived his right to a notice letter concerning this claim.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

1.  Effective Date

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If it is factually ascertainable that the disability increased within one year preceding the date of claim for the increased rating, the effective date of increased compensation will be the date the disability increased within that year.  38 C.F.R. § 3.400(o)(2).  

The United States Court of Appeals for Veterans Claims (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Following notification of an initial review and adverse determination by the Regional Office (RO), an NOD must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.  

The Court has made it clear that there can be no freestanding claim for an earlier effective date, because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, applicable law afforded the Veteran a one year period after notice of the June 2014 rating decision to appeal from the effective date assigned by that decision.  

The Veteran contends that the effective date of the award of a 100 percent disability rating for bilateral hearing loss should be earlier than April 29, 2014.  See, e.g., April 2015 claim, February 2016 NOD, and December 2017 video conference hearing.  

The April 2015 claim alleging CUE with respect to the RO's assignment of an effective date of April 29, 2014 for the award of a 100 percent disability rating for bilateral hearing loss in the June 2014 rating decision did not also constitute a valid NOD with respect to the issue of entitlement to an earlier effective date for the 100 percent rating awarded for bilateral hearing loss in that rating decision.  Effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as an NOD if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. §  20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, "Notice of Disagreement."  In this case, per a December 2014 notice letter, the RO informed the Veteran that, if he did not agree with the June 2014 rating decision, he needed to complete, sign, and return a VA Form 21-0958, NOD.  Therefore, because the April 2015 statement expressing disagreement with the effective date assigned for the 100 percent disability rating for bilateral hearing loss was not provided on a VA standard form provided by the RO as required by the current regulations, it cannot constitute a valid NOD with respect to that issue.  See 38 C.F.R. § 20.201 (2017).

As the June 2014 rating decision is final, the finality of the effective date assigned in that rating decision precludes an attempt to subsequently claim an earlier effective date on grounds other than CUE.  The Veteran has filed a claim for CUE with respect to the assignment effective date assigned for the 100 percent disability rating awarded for bilateral hearing loss in the June 2014 rating decision and that issue is discussed below.  

Accordingly, the Board finds that the assertions during the pendency of the appeal for entitlement to an effective earlier than April 29, 2014 for the award of a 100 percent disability rating for bilateral hearing loss are attempts to establish a freestanding claim for an earlier effective date, which is not permitted.  See Rudd, 20 Vet. App. 296.  Therefore, the claim seeking an earlier effective date lacks legal merit this matter is dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be dismissed due to a lack of legal merit).

2.  CUE

Previous determinations that are final and binding - such as because the decision was not appealed - will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, however, the prior decision will be reversed or amended.  See 38 U.S.C. § 7105; 38 C.F.R. § 3.105(a) (2017).  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).  To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  

The June 2014 rating decision granted a 40 percent disability rating for bilateral hearing loss, effective December 21, 2009, the date on which the RO construed the Veteran filed his claim for an increased disability rating for bilateral hearing loss, and awarded a 100 percent disability rating, effective April 29, 2014, the date of the VA examination demonstrating the Veteran met the criteria for a 100 percent disability rating.  The evidence of record at the time of the June 2014 decision included the Veteran's VA medical records, a May 2014 VA examination and accompanying April 2014 VA audiology examination.  The Veteran then filed a claim in April 2015 asserting CUE with regard to the assignment of the effective date for the award of the 100 percent disability evaluation .  

The regulation in question that was in effect at the time of the June 2014 rating decision was 38 C.F.R. § 4.85, which provides ratings for bilateral hearing loss.  In his April 2015 claim, the Veteran contended that VA outpatient audiology reports in March 2009 and September 2010 met the criteria for the 100 percent rating.  The Board observes however, that the objective medical evidence of record, including the March 2009 and September 2010 VA audiology reports, clearly does not reflect any findings of Level XI hearing in both ears so as to warrant a 100 percent evaluation under the criteria set forth in 38 C.F.R. § 4.85.  

Accordingly, the Board cannot conclude that the evidence undebatably established that the RO failed to apply 38 C.F.R. § 4.85 in the June 2014 rating decision, which would have resulted in the assignment of an earlier effective date for a 100 percent disability rating for bilateral hearing loss.  The June 2014 rating decision was supportable under the law in effect at the time.  See 38 38 C.F.R. § 4.85 (2014).  In sum, no clear, undebatable error in the June 2014  rating decision has been identified that, had it not been made, would have manifestly changed the outcome when it was made.  See 38 U.S.C. § 7105; 38 C.F.R. § 3.105(a) (2017).  There is no indication that the correct facts, as they were known at that time, were not before the RO or that the statutory or regulatory provisions extant at the time were incorrectly applied.  This CUE motion consequently must be denied.  


ORDER

The appeal for an effective date earlier than April 29, 2014 for the award of a 100 percent disability rating for bilateral hearing loss, is dismissed.

The motion to revise the June 2014 rating decision assigning an effective date of April 29, 2014 for the award of a 100 percent disability rating for bilateral hearing loss on the basis of CUE is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


